  AO 435            Case 6:21-cv-00003      Document 11 Filed on 01/25/21 in TXSD FOR
                                  Administrative Office of the United States Courts
                                                                                    Page 1 of 2
                                                                                      COURT USE ONLY
(Rev. 04/11)
                                                              TRANSCRIPT ORDER                                           DUE DATE:
PleaseInstructions
       Read Instructions:
1. NAME                                                                               2. PHONE NUMBER                    3. DATE
Daniel Hu, Assistant U.S. Attorney                                                    (713) 567-9518                     1/25/2021
4. MAILING ADDRESS                                                                    5. CITY                            6. STATE           7. ZIP CODE
1000 Louisiana St., Suite 2300                                                        Houston                            TX                 77002
8. CASE NUMBER                                 9. JUDGE                                                  DATES OF PROCEEDINGS
6:21-CV-0003                                    Drew B. Tipton                        10. FROM 1/22/2021             11. TO 1/25/2021
12. CASE NAME                                                                                           LOCATION OF PROCEEDINGS
State of Texas v. United States of America, et al.                                    13. CITY Victoria              14. STATE TX
15. ORDER FOR
’ APPEAL                                       ’      CRIMINAL                        ’   CRIMINAL JUSTICE ACT               ’   BANKRUPTCY
’     NON-APPEAL                               ’      CIVIL                           ’   IN FORMA PAUPERIS                  ’   OTHER (Specify)

16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

                  PORTIONS                                        DATE(S)                         PORTION(S)                            DATE(S)
’     VOIR DIRE                                                                       ’   TESTIMONY (Specify Witness)

’     OPENING STATEMENT (Plaintiff)

’     OPENING STATEMENT (Defendant)

’     CLOSING ARGUMENT (Plaintiff)                                                    ’   PRE-TRIAL PROCEEDING (Spcy)

’     CLOSING ARGUMENT (Defendant)                                                    Motion Hearing                     01/22/2021
’     OPINION OF COURT                                                                Hearing                            01/25/2021
’     JURY INSTRUCTIONS                                                               ’   OTHER (Specify)

’     SENTENCING

’     BAIL HEARING
                                                                                 17. ORDER
                            ORIGINAL                                  ADDITIONAL
 CATEGORY             (Includes Certified Copy to      FIRST COPY                            NO. OF PAGES ESTIMATE                       COSTS
                    Clerk for Records of the Court)
                                                                        COPIES
                                                                     NO. OF COPIES
  ORDINARY                        ’                           ’
                                                                     NO. OF COPIES
      14-Day                      ’                           ’
                                                                     NO. OF COPIES
 EXPEDITED                        ’                           ’
                                                                     NO. OF COPIES
      DAILY                       ’                           ’             1
                                                                     NO. OF COPIES
    HOURLY                        ’                           ’
 REALTIME                         ’                           ’
                     CERTIFICATION (18. & 19.)
           By signing below, I certify that I will pay all charges                              ESTIMATE TOTAL
                        (deposit plus additional).                                                                       $                0.00     0.00
18. SIGNATURE                                                                         PROCESSED BY


           DANIEL HU
/s/                                                   Digitally signed by DANIEL HU
19. DATE                                              Date: 2021.01.25 10:52:07       PHONE NUMBER
                                                      -06'00'
TRANSCRIPT TO BE PREPARED BY                                                          COURT ADDRESS

 Judicial Transcribers of Texas


                                                          DATE              BY
ORDER RECEIVED

DEPOSIT PAID                                                                          DEPOSIT PAID

TRANSCRIPT ORDERED                                                                    TOTAL CHARGES                      $                0.00     0.00

TRANSCRIPT RECEIVED                                                                   LESS DEPOSIT                       $                0.00     0.00
ORDERING PARTY NOTIFIED
TO PICK UP TRANSCRIPT                                                                 TOTAL REFUNDED

PARTY RECEIVED TRANSCRIPT                                                             TOTAL DUE                          $                0.00     0.00
            DISTRIBUTION:               COURT COPY            TRANSCRIPTION COPY      ORDER RECEIPT         ORDER COPY

            Print                             Save As...                                                                                      Reset
                Case 6:21-cv-00003 Document 11 Filed on 01/25/21 in TXSD Page 2 of 2
 AO 435
                                                        INSTRUCTIONS
(Rev. 04/11)

       Return
                                                            GENERAL

Use. Use this form to order the transcription of proceedings. Complete a separate order form for each case number for which
transcripts are ordered.

Completion. Complete Items 1-19. Do not complete shaded areas which are reserved for the court’s use.

Order Copy. Keep a copy for your records.

Submitting to the Court. Submit the form in the format required by the court.

Deposit Fee. The court will notify you of the amount of the required deposit fee which may be mailed or delivered to the court.
Upon receipt of the deposit, the court will process the order.

Delivery Time. Delivery time is computed from the date of receipt of the deposit fee or for transcripts ordered by the federal
government from the date of receipt of the signed order form.

Completion of Order. The court will notify you when the transcript is completed.

Balance Due. If the deposit fee was insufficient to cover all charges, the court will notify you of the balance due which must be
paid prior to receiving the completed order.

                                                            SPECIFIC

Items 1-19.     These items should always be completed.
Item 8.         Only one case number may be listed per order.
Item 15.        Place an “X” in each box that applies.
Item 16.        Place an “X” in the box for each portion requested. List specific date(s) of the proceedings for which transcript is
                requested. Be sure that the description is clearly written to facilitate processing. Orders may be placed for as few
                pages of transcript as are needed.
Item 17.        Categories. There are six (6) categories of transcripts which may be ordered. These are:
                        Ordinary. A transcript to be delivered within thirty (30) calendar days after receipt of an order. (Order
                        is considered received upon receipt of the deposit.)
                        14-Day. A transcript to be delivered within fourteen (14) calendar days after receipt of an order.
                        Expedited. A transcript to be delivered within seven (7) calendar days after receipt of an order.
                        Daily. A transcript to be delivered following adjournment and prior to the normal opening hour of the
                        court on the following morning whether or not it actually is a court day.
                        Hourly. A transcript of proceedings ordered under unusual circumstances to be delivered within two (2)
                        hours.
                        Realtime. A draft unedited transcript produced by a certified realtime reporter as a byproduct of realtime
                        to be delivered electronically during proceedings or immediately following adjournment.

NOTE: Full price may be charged only if the transcript is delivered within the required time frame. For example, if an order for
expedited transcript is not completed and delivered within seven (7) calendar days, payment would be at the 14-day delivery rate,
and if not completed and delivered within 14 calendar days, payment would be at the ordinary delivery rate.

                Ordering. Place an “X” in each box that applies. Indicate the number of additional copies ordered.
                       Original. Original typing of the transcript. An original must be ordered and prepared prior to the
                       availability of copies. The original fee is charged only once. The fee for the original includes the copy
                       for the records of the court.
                       First Copy. First copy of the transcript after the original has been prepared. All parties ordering copies
                       must pay this rate for the first copy ordered.
                       Additional Copies. All other copies of the transcript ordered by the same party.
Item 18.               Sign in this space to certify that you will pay all charges. (This includes the deposit plus any additional
                       charges.)
Item 19.               Enter the date of signing.

Shaded Area. Reserved for the court’s use.
